NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JUAN FRANCISCO FELIX-BATIZ,                     No. 17-16659

                Plaintiff-Appellant,            D.C. No. 2:16-cv-04540-DJH-MHB

 v.
                                                MEMORANDUM*
MARICOPA COUNTY SHERIFF'S
DEPARTMENT, Durango Jail; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Arizona state prisoner Juan Francisco Felix-Batiz appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging unlawful

conditions of confinement while he was a pretrial detainee. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Wilhelm v. Rotman, 680 F.3d 1113, 1118 (2012). We affirm.

      The district court properly dismissed Felix-Batiz’s action because Felix-

Batiz failed to allege facts sufficient to state a plausible claim for relief. See Hebbe

v. Pliler, 627 F.3d 341-42 (9th Cir. 2010) (although pro se pleadings are to be

construed liberally, a plaintiff must present factual allegations sufficient to state a

plausible claim for relief); see also Starr v. Baca, 652 F.3d 1202, 1207-08 (9th Cir.

2011) (setting forth requirements for supervisory liability under § 1983); Plumeau

v. Sch. Dist. No. 40 Cty. of Yamhill, 130 F.3d 432, 438 (9th Cir. 1997) (setting

forth requirements for municipal liability under § 1983).

      We do not consider Felix-Batiz’s outdoor exercise claim because he failed to

replead it in his operative complaint. See Lacey v. Maricopa County, 693 F.3d
896, 911 (9th Cir. 2012) (en banc) (claims dismissed with leave to amend are

waived if not repled).

      We do not consider arguments or allegations raised for the first time on

appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“As a general

rule, we will not consider arguments that are raised for the first time on appeal.”).

      AFFIRMED.




                                           2                                     17-16659